BLUE, Judge.
We affirm Clarence Russell’s judgments and sentences. We remand this case to the circuit court to amend the written judgment to reflect that the conviction for count one was for a second-degree misdemeanor in violation of section 784.011, Florida Statutes (1993). Additionally, in order to conform to its oral pronouncement, we direct the court to amend the sentencing and probation documents to reflect that the $250 court costs were imposed in the form of a lien. Russell’s presence is not required for these clerical corrections.
Judgments and sentences affirmed; remanded for clerical corrections.
THREADGILL, C.J., and ALTENBERND, J., concur.